

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
LICENSED SOFTWARE ADDENDUM #6


This Licensed Software Addendum #6 (hereinafter this “LSA #6” or this
“Addendum”) is entered into effective as of February 1, 2005 (hereinafter the
“Effective Date”) by and between Kyocera Mita Corporation, a Japanese
corporation, with offices at 2-28, 1-chome, Tamatsukuri, Chuo-ku, Osaka,
540-8585, Japan (hereinafter referred to as “KYOCERA MITA”), and Peerless
Systems Corporation, a Delaware corporation, with offices at 2381 Rosecrans Ave,
Suite 400, El Segundo, CA, 90245 (hereinafter referred to as “PEERLESS”). Each
of KYOCERA MITA and PEERLESS is sometimes referred to as a “Party” and jointly
as “Parties” in this LSA #6.


This LSA #6 licenses certain software and hardware products arising out of the
Memorandum of Understanding between the Parties effective as of February 1, 2005
and the Master Development Agreement between the Parties effective as of
February 1, 2005.


This LSA #6 is subject to and incorporates the Master Technology License
Agreement dated April 1, 1997, entered into between PEERLESS and Kyocera
Corporation, and transferred to KYOCERA MITA on April 1, 2002, as amended
(“MTLA”). Notwithstanding the foregoing, if and to the extent that any
inconsistencies or conflicts arise between or among the terms and conditions of
this Addendum and those of the MTLA, the terms and conditions of this LSA #6
shall control over the MTLA.


No products owned by Adobe Systems Incorporated (“Adobe”) or Novell, Inc.
(“Novell”) are licensed under this LSA #6. Any Adobe or Novell products will be
licensed pursuant to a separate license agreement.



1.
Definitions and Interpretation



1.1
Definitions



For the purposes of this Addendum, all capitalized terms used in this Addendum
and MTLA shall have the meaning specified herein or, if not defined herein, then
the meaning specified in the MTLA. Unless a term used in any other Licensed
Software Addendum specifically states that it has been defined in this LSA #6,
the following terms shall have the meanings specified below solely for the
purposes of this Addendum.
 
“Addendum” or “LSA #6”
means this Licensed Software Addendum #6 to the Master Technology License
Agreement between the Parties dated April 1, 1997.
   
“Affiliate”
means a directly or indirectly wholly owned subsidiary of KYOCERA MITA or, with
the prior approval of PEERLESS which approval shall not be unreasonably withheld
or delayed, any other entity partially owned but controlled by KYOCERA MITA.
Affiliates are identified in Exhibit B to this LSA #6, as amended by KYOCERA
MITA from time to time.

 
 
1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
“Current Release”
means, with respect to any Licensed Software and/or Licensed Hardware, the most
current version thereof, either made generally available to Peerless OEM
customers (i.e., not including versions specially created or customized for any
third party), specially developed or customized for KYOCERA MITA under the MDA
or a PA or which PEERLESS otherwise has the right to license or sublicense to
KYOCERA MITA without payment of additional consideration to a third party or
subject to payment of such additional consideration to a third party by KYOCERA
MITA, as of the date which is the latter of either delivery to or acceptance by
KYOCERA MITA thereof under either this Addendum or the MDA.
   
“Deliverable”
means material that has been developed under a P.A. that contains both PEERLESS
and KYOCERA MITA Deliverables in combination.
   
“Derivative Works”
means (i) for copyrightable or copyrighted material, any translation (including
translation into other computer languages), portation, modification, correction,
addition, extension, upgrade, improvement, compilation, abridgment or other form
in which an existing work may be recast, transformed or adapted; (ii) for
patentable or patented material, any improvement thereon; and (iii) for material
protected by trade secret, any new material derived from such existing trade
secret material, including new material that may be protected by copyright,
patent and/or trade secret.
   
“Authorized KYOCERA MITA Devices”
means all devices of the type for which the Deliverables are being developed
under a PA or on which all or a portion of such Deliverables are capable of
being used.
   
“KYOCERA MITA Facility”
means KYOCERA MITA’s facilities located at Osaka, Tokyo, Kyocera Technology
Development, Inc., and such other KYOCERA MITA facilities or facilities of a
KYOCERA MITA Affiliate designated from time to time by KYOCERA MITA and
reasonably approved by PEERLESS.

 
 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
“Licensed Software”
means the computer programs and software and related technical information
provided in a Deliverable or as part of the development of a Deliverable by
PEERLESS under a PA, including without limitation the computer programs and
software listed in Section 2.4 of this Addendum, Derivative Works of any of the
foregoing and related documentation to any of the foregoing.
   
“Licensed Hardware”
means all designs, data, and other design materials for any semiconductor
devices, boards, and other hardware and related technical information in a
Deliverable or as part of the development of a Deliverable provided by PEERLESS
under a PA, including without limitation the designs, data, and other design
materials listed in Section 2.4 of this Addendum, Derivative Works of any of the
foregoing and related documentation to any of the foregoing.
   
“Licensed Products”
means the Licensed Software and the Licensed Hardware; provided, however, that
the PEERLESS Virtual Engine shall be licensed separately.
   
“MMSA”
means the Master Maintenance and Support Agreement between the Parties effective
as of February 1, 2005.
   
“MTLA”
means the Master Technology Licensing Agreement, dated April 1, 1997 by and
between the Parties, as amended.
   
“Machine Executable Copies”
means object code (machine executable) copies of any Licensed Software licensed
to KYOCERA MITA hereunder.
   
“MDA”
means the Master Development Agreement between the Parties effective as of
February 1, 2005.
   
“MOU”
means the Memorandum of Understanding between the Parties effective as of
February 1, 2005.
   
“New Release”
means any new release or new version of any Licensed Software and/or Licensed
Hardware which includes substantial or major enhancements and substantial or
major new functionality. For avoidance of doubt, the parties agree that a New
Release shall not include a new product.

 
 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
“Project Addendum” or “PA”
shall have the meaning ascribed to the term “Project Addendum” in the MDA.
   
“PEERLESS Deliverables”
shall have the meaning ascribed to such term in the MDA.
   
“Product Specifications”
means the Product Specifications for a Licensed Product as set forth in the
applicable PA.
   
“Source Materials”
means the source code, source code comments and documentation, data, files,
algorithms, notes, flow charts, diagrams, authoring tools, development
environments and other materials used in the preparation, modification,
development and maintenance of the Licensed Products, as well as all
instructions, notes, references, programs and other materials required for
KYOCERA MITA, without additional assistance from PEERLESS, to maintain, modify,
and develop, and to prepare Machine Executable Copies, of the Licensed Products.
   
“Third Party Software”
means any software owned by someone other than one of the Parties and expressly
and specifically listed as such under a PA.
   
“Update Release”
means any new version of the Licensed Software and/or Licensed Hardware either
made generally available to PEERLESS OEM customers (i.e., not including versions
specially created or customized for any third party), specially developed or
customized for KYOCERA MITA under the MDA or a PA or which PEERLESS otherwise
has the right to license or sublicense to KYOCERA MITA without payment of
additional consideration to a third party or subject to payment of such
additional consideration to a third party by KYOCERA MITA which contains “bug”
fixes, error corrections, security updates, and minor enhancements but that
PEERLESS reasonably and in good faith determines does not constitute a New
Release.

 
1.2
Interpretation.



Unless the context requires otherwise, references to Sections are to sections of
this Addendum.


 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 

2.
License 



2.1
License Granted



PEERLESS hereby grants KYOCERA MITA and its Affiliates a worldwide,
non-exclusive and non-transferable license to:



 
(a)
reproduce Machine Executable Copies and distribute such copies:




 
(i)
as stored on:




 
(A)
semiconductor chip(s) incorporated into an Authorized KYOCERA MITA Device;




 
(B)
magnetic or optical media licensed to End Users as part of a package including
an Authorized KYOCERA MITA Device on or with which such copy operates; or




 
(C)
magnetic or optical media licensed to End Users in a form not directed for use
on or with any product other than an Authorized KYOCERA MITA Device; or




 
(ii)
via the Internet or other telecommunication channels, in a form not directed for
use on or with any product other than an Authorized KYOCERA MITA Device.




 
(b)
use and make no more than five (5) copies of any Source Materials solely for use
at the KYOCERA MITA Facility for the purposes of:




 
(i)
creating source code versions of Derivative Works of any Current Release, Update
Release or other versions of the Licensed Products provided to KYOCERA MITA;




 
(ii)
creating Machine Executable Copies using any development environment or compiler
which PEERLESS approves in writing, which approval shall not be unreasonably
withheld or delayed; and




 
(iii)
providing maintenance, support or similar services in connection with Machine
Executable Copies distributed under a license granted hereunder to KYOCERA MITA;




 
(c)
provide and grant rights to use and reproduce Machine Executable Copies and
Licensed Hardware to any Manufacturing Licensee;




 
(d)
make, use, import, sell, offer for sale, modify, prepare Derivative Works of,
reproduce, distribute and otherwise commercialize and exploit any Licensed
Hardware solely in connection with the Deliverables and/or Authorized KYOCERA
MITA Devices.



The foregoing rights to distribute include the right to distribute through
KYOCERA MITA’s normal channels of distribution.


 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
The licenses granted herein also include the right of KYOCERA MITA to contract
with any person or entity (a “Contractor”) to exercise KYOCERA MITA’s rights and
perform its obligations under this Addendum, solely for KYOCERA MITA’s benefit
and account; provided that if such Contractor is to exercise such rights or
perform such obligations other than at a KYOCERA MITA Facility, such Contractor
shall be subject to PEERLESS prior written approval (such approval shall not be
unreasonably withheld or delayed). Any Contractor shall be bound by a written
agreement with terms and conditions no less restrictive than this Addendum and
the NDA. KYOCERA MITA shall cause such contractors to comply with this Addendum
and the NDA, and shall be liable to PEERLESS for the acts or omissions of any
Contractor or any breach of such agreements by such Contractor.


With respect to the Source Materials, KYOCERA MITA may compile the Source
Materials into Machine Executable Copies for use and distribution in accordance
with the license set forth above. KYOCERA MITA is expressly prohibited from
disclosing or transferring any Source Materials to any third party except as
expressly set forth herein or with PEERLESS’ prior written consent.


For the avoidance of doubt, all rights granted to Licensed Products or Third
Party Software under this Addendum are in addition to and not in limitation of
all rights granted to KYOCERA MITA under the MOU, MTLA, MDA, Project Addenda,
any other Licensed Software Addendum, or the MMSA.


2.2
Scope



The Licensed Products covered by this Addendum currently are limited to use in
the Authorized KYOCERA MITA Device(s) as defined in Section 1.1 of this
Addendum.


2.3
PEERLESS Deliverables




 
(a)
PEERLESS shall deliver to the KYOCERA MITA Facility one (1) copy of the object
code and Source Materials and related documentation for the Licensed Software
and similar materials for the Licensed Hardware for each Current Release of the
Licensed Products upon the date and as otherwise set forth in the Project
Schedule for the PA and the MDA.




 
(b)
If PEERLESS creates any Update Release, and if KYOCERA MITA then has a right to
such Update Release under the MMSA, PEERLESS shall deliver to the KYOCERA MITA
Facility one (1) copy of each of the object code, Source Materials and related
documentation for the Licensed Software and similar materials for the Licensed
Hardware for such Update Release.

 
2.4
Licensed Products



KYOCERA MITA shall have the right to include as part of the Deliverables under a
new PA and license as a Licensed Product under and subject to all of the terms
and conditions of this Addendum any PEERLESS products made generally available
to Peerless OEM customers (i.e., not including versions specially created or
customized for any third party), specially developed or customized for KYOCERA
MITA under the MDA or a PA or which PEERLESS otherwise has the right to license
or sublicense to KYOCERA MITA without payment of additional consideration to a
third party or subject to payment of such additional consideration to a third
party by KYOCERA MITA. The fees for all Licensed Products not already specified
in this LSA #6 shall be agreed to in accordance with Section 3.1 or 3.2. The
Licensed Products include the following:


 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
[REDACTED]
 
2.5
Third Party Software

 
PEERLESS represents and warrants that no Third Party Software is or shall be
included in a Peerless Deliverable or a Peerless Deliverable in a Deliverable
unless identified in advance in a PA to the MDA. If PEERLESS includes in any
Peerless Deliverable or Peerless Deliverable in a Deliverable any Third Party
Software not identified in a PA, PEERLESS shall indemnify KYOCERA MITA as set
forth in Section 6 of this LSA #6. Source Materials shall not be provided for
any Third Party Software unless a PA specifically provides that Source Materials
will be provided. PEERLESS will provide Source Materials for any included Third
Party Software to the extent PEERLESS has a right, or through commercially
reasonable efforts is able to obtain a right, to license or sublicense such
Source Materials to KYOCERA MITA without payment of additional consideration to
a third party or subject to payment of such additional consideration to a third
party by KYOCERA MITA.


2.6
Fonts

 
PEERLESS shall provide no fonts under this Addendum.
 
2.7
Acceptance of Licensed Products



A final copy of the accepted version of the Source Materials and related
documentation for the Licensed Software and similar materials for the Licensed
Hardware for the Current Releases shall be delivered to KYOCERA MITA promptly
following final acceptance by KYOCERA MITA (using the Acceptance Criteria under
the MDA and applicable Project Addendum or Section 5 of this LSA #6, as
applicable) of the PEERLESS Deliverables for the Licensed Products. Unless
otherwise mutually agreed between the Parties, any distribution of a Licensed
Product by KYOCERA MITA to customers or End Users under Section 2.1(a) shall be
deemed to be final acceptance by KYOCERA MITA of such Licensed Product.


 
7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 
3.
License Fees and Payments



3.1
Source Code License Fee 



KYOCERA MITA shall not be required to pay any non recurring license or access
fees with respect to any Source Materials for the Licensed Products listed on
the original version of Exhibit A attached hereto as of the Effective Date.
[REDACTED]. 


3.2
Recurring License Fees



KYOCERA MITA shall owe a recurring license fee (the “Recurring License Fee”)
upon shipment for each net unit of an Authorized KYOCERA MITA Device shipped to
a customer by or on behalf of KYOCERA MITA containing all or part of the
Licensed Products. [REDACTED]. Payment of the Recurring License Fees and a
report on the actual net units shipped shall be due within 30 days of the end of
each calendar quarter. The Recurring License Fee per unit and additional terms
and conditions of payment are as set forth in Exhibit A to this LSA. Any
Licensed Product and/or Authorized KYOCERA MITA Device category for which there
is no license fee specified in Exhibit A shall be subject to such fees as shall
be agreed to in good faith by the Parties in an amendment to this LSA no later
than thirty (30) days after final acceptance of such Licensed Product but prior
to any distribution to customers by or on behalf of Kyocera Mita[REDACTED]. 


[REDACTED].


In the event of any conflict or inconsistencies between the terms or conditions
of this LSA and the terms or conditions of any Exhibits attached hereto, the
terms and conditions of this LSA shall apply.
 
3.3
License Fee Payments

 
KYOCERA MITA shall pay all license fees and all other amounts due hereunder in
United States Dollars.
 

4.
Notices



KYOCERA MITA shall ensure that the following notice shall be affixed to any
hardcopy or, if no hardcopy, electronic product manuals for and distributed to a
customer with an Authorized KYOCERA MITA Device incorporating any Licensed
Products:


© [2006 or other year as designated by PEERLESS] Peerless Systems Corporation.


Such notice shall not be required on microchips or semiconductor chips
containing the Licensed Products. KYOCERA MITA shall not remove or obscure any
PEERLESS copyright, trademark or confidentiality notices or marks.


Notices with respect to Third Party Software shall also comply with the notice
or marking provisions of the applicable Third Party Software agreement.


 
8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 

5.
Limited Warranty 



PEERLESS warrants that each Licensed Product will conform and perform materially
in accordance with the applicable Product Specifications for a period of ninety
(90) days from the date of acceptance thereof by KYOCERA MITA under the MDA or
this Addendum, as applicable. Upon receipt of a Licensed Product not subject to
acceptance under the MDA (e.g., an Update Release), KYOCERA MITA shall have
thirty (30) days from the date of receipt (“Acceptance Period”) in which to test
and evaluate the Licensed Product and determine whether it materially conforms
substantially in accordance the applicable Product Specifications for such
Licensed Product. Before the end of the Acceptance Period, KYOCERA MITA will
notify PEERLESS in writing of its acceptance or rejection of such Licensed
Product. If KYOCERA MITA does not so notify PEERLESS within the Acceptance
Period, KYOCERA MITA is deemed to have accepted such Licensed Product as
received. In the event KYOCERA MITA rejects the Licensed Product, PEERLESS
shall, during the period of forty-five (45) days from the date of the receipt of
the rejection notice and in accordance with Section 8.2 of the MTLA, correct any
material non-conformance specified by KYOCERA MITA and deliver the corrected
Licensed Product to KYOCERA MITA.



6.
INDEMNIFICATION AND REMEDIES

 
Licensed Products shall be deemed to be PEERLESS Deliverables under the MDA and,
shall be covered as such under Section 9 of the MDA (notwithstanding any
expiration or termination of the MDA).



7.
LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES



Each party’s liability under this Addendum shall be limited as set forth in
Section 8 of the MDA (notwithstanding any expiration or termination of the MDA).
 
This Section 7 shall not apply to any Third Party Software licensed under a
separate agreement. Limitations of liability, if any, with respect to such Third
Party Software licensed under a separate agreement shall be as set forth in the
agreement between the Parties that is specific to that Third Party Software.
 

8.
OWNERSHIP



Notwithstanding anything contained in this Addendum or the MTLA to the contrary,
ownership of all intellectual property in connection with this Addendum is as
set forth in Section 7 of the MOU (notwithstanding any expiration or termination
of the MOU).



9.
TERM



This Addendum shall commence on the Effective Date and continue and survive in
perpetuity until terminated in accordance with this LSA #6.


 
9

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 

10.
TERMINATION



10.1
Termination for Convenience.

 
This LSA #6 may be terminated by KYOCERA MITA at any time upon not less than
thirty (30) days prior written notice.


10.2
Termination for Default.

 
This LSA #6 may be terminated by either party in the event of the other party’s
Default under this LSA #6. A “Default” shall be deemed to occur as follows:



(a)
With respect to KYOCERA MITA:



(1) KYOCERA MITA’s failure to pay any amounts owed hereunder within thirty (30)
calendar days after both the date due and written notice from Peerless of such
failure; or


(2) KYOCERA MITA’s material breach of any other obligation hereunder, which
breach continues uncured for a period of thirty (30) calendar days after written
notice from Peerless of such breach.



(b)
With respect to PEERLESS:



(1) PEERLESS materially breaches or fails to fulfil any of its obligations under
this LSA #6, which breach continues uncured for a period of thirty (30) calendar
days after written notice from KYOCERA MITA of such breach or failure; or


(2) PEERLESS becomes insolvent, bankrupt, or makes a general assignment for the
benefit of creditors, or goes into liquidation or receivership.


10.3
Effect of Termination.

 
Any amounts unpaid as of the termination date shall be paid by KYOCERA MITA to
PEERLESS within forty-five (45) days after the termination date. The rights and
requirements of Sections 6.2 and 6.3 of the MTLA shall apply with respect to the
termination of this LSA #6.


///
 
10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL



Each Party represents and warrants that the person who signs this Addendum on
its behalf is authorized to sign on its behalf. Each Party signs only for itself
and not for any subsidiary or Affiliate.


KYOCERA MITA CORPORATION
 
 
By:
PEERLESS SYSTEMS CORPORATION
 
By:
/S/ Katsumi Komaguchi                                     
(Authorized Signature)
/S/ Richard L. Roll                                              
(Authorized Signature)
Name: Katsumi Komaguchi
Name: Richard L. Roll
Title: President
Title: President and CEO
Date: April 10, 2007
Date: April 17, 2007

 
 
11

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL



Exhibit A


License Fees


1.0 Distribution License Fees. The following tables set forth the Recurring
License Fees.


The percentages in the following tables are based on the Suggested Retail Price
(“SRP”) of the Authorized KYOCERA MITA Device in the United States. In the event
that a SRP cannot be established in the United States, the SRP of the Authorized
KYOCERA MITA Device in Japan shall be used and the charts herein shall be
converted to U.S. Dollars at [REDACTED].


Table #1 below represents the per unit Recurring License Fees when the full
range of Peerless Licensed Products (as identified in Table #1) are implemented
as a “bundle” in a KYOCERA MITA Authorized Device.


[REDACTED]


2.0 Block License. In lieu of paying the required Recurring License Fee per unit
on an “as incurred” basis, KYOCERA MITA, at its sole option, may choose to
purchase from PEERLESS a “Block License” under which KYOCERA MITA may offset the
Recurring License Fee per unit incurred by the Authorized KYOCERA MITA Devices
identified in Section 1.0 of this Exhibit A.


2.1 Block License Payment. KYOCERA MITA may obtain one or more Block Licenses
for a non-refundable, non-transferable and non-creditable payment of the amount
KYOCERA MITA purchase. KYOCERA MITA may obtain a Block License by giving
PEERLESS written notice specifying the amount of the Block License purchased and
the Licensed Products (from the list of available Licensed Products specified in
this Exhibit A) to be covered by the Block License. In such event, PEERLESS
shall prepare and the Parties shall enter into an amendment to this LSA #6
reflecting such Block License. PEERLESS will invoice KYOCERA MITA for the
specified amount of the Block License and KYOCERA MITA shall make payment in
full, without any deduction or set-off, within thirty (30) calendar days of the
date of PEERLESS’ invoice.


2.2 Block License Terms and Conditions. The terms and conditions of the Block
License to KYOCERA MITA are as follows.



 
a)
The Block License shall apply to all of the Licensed Products distributed in
Authorized KYOCERA MITA Devices under this LSA #6. In addition, the Block
License shall apply to all PEERLESS Licensed Products identified in Licensed
Software Addendum #4 dated January 15, 2004, as amended, (“LSA #4”) (as listed
in Section 2.4 of LSA #4) and in Licensed Software Addendum #5 dated February
17, 2004, as amended (“LSA #5) (as listed in Section 2.4 of LSA #5.




 
b)
For purposes of the Block License, the Recurring License Fee per unit for each
object code copy of the PEERLESS Licensed Products licensed under this LSA #6
shall be as set forth in Section 2.3 of this Exhibit A.




 
c)
For purposes of the Block License, the Recurring License Fee per unit for each
object code copy of the PEERLESS Licensed Products licensed under LSA #4 and LSA
#5 shall be based on the Block License rates defined in each Section 3.3.4 of
LSA #4 and Section 3.3.4 of LSA #5, respectively.




 
d)
The per unit Recurring License Fees stated in Section 2.3 below and in Section
3.3.4 of LSA #4 and Section 3.3.4 of LSA #5 shall apply to the net number of
Authorized KYOCERA MITA Devices shipped which contain the object code copies of
the PEERLESS Licensed Products in order to calculate the equivalent earned per
unit Recurring License Fee expended under the Block License, and shall continue
until the equivalent earned Recurring License Fee equals, the full value of the
Block License obtained.



 
12

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL

 

 
e)
Upon exhaustion of the Block License, KYOCERA MITA, at its sole discretion, may
purchase additional Block License(s) in the amount of [REDACTED] under the same
terms and conditions as enumerated herein. If KYOCERA MITA, at its sole
discretion does not purchase an additional Block License, the per unit Recurring
License Fee for each Authorized KYOCERA MITA Device shall revert to (1) the per
unit Recurring License Fee as defined in Section 1.0 of this Exhibit A, for the
Licensed Products licensed under this LSA #6 and (2) to the non-Block License
rate identified in LSA #4 and LSA #5, respectively, for the PEERLESS Licensed
Products licensed in LSA #4 and LSA #5.



2.3 Per Unit Recurring License Fee for Block License. The following tables
contain pricing for KYOCERA MITA’s distribution of PEERLESS Licensed Products
with Authorized KYOCERA MITA Devices which are distributed under the Block
License obtained under this Exhibit A.



 
a)
The percentages in the following tables are based on the SRP of the Authorized
KYOCERA MITA Device in the United States. In the event that a SRP cannot be
established in the United States, the SRP of the Authorized KYOCERA MITA Device
in Japan shall be used and the charts herein shall be converted to U.S. Dollars
at the current TTM rate equal to the average exchange rates for Yen to U.S.
Dollars announced by The Mizuho Corporate Bank, Limited at the end of the first
and last days of the relevant quarterly accounting period (or the first business
day thereafter if such day is a Sunday or other non-business day).




 
b)
The following tables reflect a [REDACTED] discount to the prior pricing tables.
This discount will be given for Block Licenses of [REDACTED]. In the event that
the parties execute a block license of [REDACTED] the following discounts shall
apply:

 

i)
[REDACTED]

ii)
[REDACTED]

iii)
[REDACTED]



[REDACTED]
 
 
13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 
KYOCERA MITA/ PEERLESS LSA #6
CONFIDENTIAL



Exhibit B
Affiliates
 
Kyocera Technology Development, Inc.
 
 
14

--------------------------------------------------------------------------------

 